Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “electronic bandgap tunable structure” in claim 11 is a relative term which renders the claim indefinite. The term “electronic bandgap tunable structure” does not have a defined technical meaning thus would require further structural description, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al (US 2017/0034833 A1), hereinafter Daniel.  (Applicant’s submitted prior art).
Regarding claim 1, Daniel (Figures 1, 3 and 4) teaches a remote antenna unit comprising at least one antenna 54 configured to enable conversion between a digital signal and a radio signal (para [0003]); an external digital interface for providing the digital signal; and control circuitry configured to adapt performance of the at least one antenna in dependence upon measurement of at least one parameter (para [0034] to [0036]), wherein the measurement of the at least one parameter is received via an interface of the remote antenna unit from an external unit.
Regarding claim 4, as applied to claim 1, Daniel (Figure 3, para [0038]) teaches that the external digital interface is an electrical or optical physical interconnection.
Regarding claim 6, as applied to claim 1, Daniel (para [0034] and [0037]) teaches that the measurement is an electric-field dependent measurement indicative of antenna performance.
Regarding claim 10, as applied to claim 1, Daniel (para [0034] and [0037]) teaches that the control circuitry is configured to control a complex impedance of the at least one antenna.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel.
Regarding claim 3, Daniel teaches the claimed invention except explicitly mention that the remote antenna unit comprises only passive components between the external digital interface and the at least one antenna.
It would have been an obvious matter of design choice to provide the remote antenna unit to comprise only passive components between the external digital interface and the at least one antenna in order to support a specific application.  Using only passive components also improve transmission power as well as signal sensitivity.
Regarding claim 7, as applied to claim 1, Daniel teaches the claimed invention except explicitly mention that the at least one antenna is a microstrip antenna.  It would have been an obvious matter of design choice to select the type of antenna for a particular application.

Regarding claim 9, as applied to claim 1, Daniel teaches the claimed invention except explicitly mention that the at least one antenna comprises multiple antennas, wherein each antenna is similarly configured to enable conversion between a single-antenna digital signal and a radio signal and wherein the external digital interface is configured to provide a multi-antenna digital signal, the remote antenna unit further comprising means for converting between the multiple parallel single-antenna digital signals and the multi antenna digital signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the remote antenna of Daniel as an array in order to increase the gain an improve the overall performance of the antenna.
6.	Claims 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Beidas et al (US 9,203,450 B2), hereinafter Beidas.
Regarding claim 12, Daniel (Figures 1, 3 and 4) teaches a system comprising a remote antenna unit comprising at least one antenna 54 configured to enable conversion between a digital signal and a radio signal (para [0003]); an external digital interface for providing the digital signal; and control circuitry configured to adapt performance of the at least one antenna in dependence upon measurement of at least one parameter (para [0034] to [0036]).
Daniel does not further teach a remote modulation unit configured to provide the measurement of the at least one parameter to the remote antenna unit, and wherein the 
Beidas (claim 19) teaches a system comprising a modulation unit configured to provide a first external digital interface for providing digital symbols; a second external digital interface for providing a modulated digital signal, and an encoder for converting between digital symbols and a modulated digital signal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modulation unit of Beidas with the remote antenna unit of Daniel in order to increase throughput suitable for satellite communications.
Regarding claim 13, as applied to claim 12, it is standard practice and well known in the art that the encoder uses a codebook to convert between a plurality of symbols and a corresponding modulated signal.
Regarding claim 15, as applied to claim 12, Daniel/Beidas teaches the claimed invention except explicitly mention that the remote antenna unit comprises only passive components between the external digital interface and the at least one antenna. 
It would have been an obvious matter of design choice to provide the remote antenna unit to comprise only passive components between the external digital interface and the at least one antenna in order to support a specific application.  Using only passive components also improve transmission power as well as signal sensitivity.

Regarding claim 17, as applied to claim 12, Daniel/Beidas teaches the claimed invention except explicitly mention that the at least one antenna is a microstrip antenna.  It would have been an obvious matter of design choice to select the type of antenna for a specific application.
Regarding claim 18, as applied to claim 12, Daniel/Beidas teaches the claimed invention except explicitly mention that the at least one antenna is configured for window-mounting.  It would have been an obvious matter of intended use to configure the remote antenna of Daniel to be mounted on a window for mobile or vehicle applications.
Regarding claim 19, as applied to claim 12, Daniel teaches the claimed invention except explicitly mention that the at least one antenna comprises multiple antennas, wherein each antenna is similarly configured to enable conversion between a single-antenna digital signal and a radio signal and wherein the external digital interface is configured to provide a multi-antenna digital signal, the remote antenna unit further comprising means for converting between the multiple parallel single-antenna digital signals and the multi antenna digital signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the remote antenna of Daniel as an array in order to increase the gain an improve the overall performance of the antenna.
Regarding claim 20, as applied to claim 12, Daniel (para [0034] and [0037]) teaches that the control circuitry is configured to control a complex impedance of the at least one antenna.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Templ (US 2012/0014694 A1).  (Applicant’s submitted prior art).
Regarding claim 2, as applied to claim 1, Daniel teaches the claimed invention except explicitly mention that the digital signal is provided from the external digital interface to the at least one antenna without passing through a digital to analog converter, or the digital signal is provided to the external digital interface from the at least one antenna without passing through an analogue to digital converter.
Templ (para [0078]) teaches a system which converts digital signal to analog signal through a filter or without passing through a digital to analog converter or analog to digital converter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the remote antenna of Daniel to provide a digital signal to the antenna without passing through a converter, as taught by Templ, doing so would increase transmission power and/or improve sensitivity.
Regarding claim 5, as applied to claim 1, Daniel teaches the claimed invention except explicitly mention that the remote antenna unit is configured to transfer the digital signal between the external digital interface and the at least one antenna, as a constant-amplitude, pulse-width-modulated signal.
Templ (para [0075]) teaches that digital signals can be sent as a constant-amplitude, pulse-width-modulated signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transfer the digital signal between the external digital .
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Beidas, and further in view of Templ.
Daniel/Beidas teaches the claimed invention except explicitly mention that the remote antenna unit is configured to transfer the digital signal between the external digital interface and the at least one antenna, as a constant-amplitude, pulse-width-modulated signal.
Templ (para [0075]) teaches that digital signals can be sent as a constant-amplitude, pulse-width-modulated signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transfer the digital signal between the external digital interface and the at least one antenna, as a constant-amplitude, pulse-width-modulated signal, as taught by Templ, doing so would introduce phase delay in order to achieve a desired beam-forming criteria.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffman et al (US 2018/0351641) discloses a remote antenna unit using digital to analog converter.
Hoffman et al (US 2018/0310080) discloses an optical distributed antenna system including digital to analog converter.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845